Title: To James Madison from John Waller Johnston, 27 November 1792
From: Johnston, John Waller
To: Madison, James


Sir,
Fredericksburg, Nov. 27. 1792.
When I took the liberty last March, to ask the favor, of your interesting yourself, in my behalf with the Secretary of the Treasury for the appointment of keeper of the light house on Cape Henry, I did not know, that there was any other applicants; but was afterwards informed, that Mr William Lewis, of this place had applied before me; & consequently had got the appointment: but last week before he had taken charge, suddenly died, at Norfolk: therefore I have again, taken the liberty, to beg the favor of your interest in this business.
In your letter, in answer to mine of March; your refered me to Mr Griffin, my not having the pleasure of an acquaintance with that gentleman: my friend Mr David M. Randolph, interested himself in my behalf; and I believe wrote to Mr Jefferson, on the subject; I shall therefore, take it a great favor if you will again, communicate my wish to the Secretary; also the contents of this letter, to Mr Jefferson; and will rely, on your goodness for pardon, for the liberty I have now taken with you.
I will most humbly thank you, to acknowledge the receipt of this, as soon as you convienently can to my address at Fredericksburg. The weakness of my Eyes, has obliged me to resign, my Deputy-Collectorship of Bermuda-Hundred. I have the honor to be, with the greatest respect possible, Your Most Obedient humble, Servant
John Waller Johnston
